DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 3/13/20.  It is noted that application is a 371 of PCT/US2018/050174 filed 9/10/2018 which claims benefit to provisional application 62/558,034 filed 09/13/2017.  Claims 1-20 are pending.  


Information Disclosure Statement
Information disclosure statement dated 3/13/20; 10/15/20 and 7/27/21 have been acknowledged and considered


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigas (2010/0256610).

As per claim 1, Rigas teaches a long-term implantable active detection system comprising: 
a site marker (Rigas; para. [0019]  The present invention provides for automated detection and provides targeted treatment of various diseases, utilizing… an implantable probe 110 calibrated to detect one or more biomarkers 130, as shown in FIGS. 1-3 – “implantable probe” reads on “site marker”) for deployment in a breast biopsy cavity (para. [0028]; Fig. 5 the external monitoring and processing device 300 is readily implantable in the fatty regions of the human breast 500), the site marker comprising: 
at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor (para. [0025] and Fig. 3 a unitary arrangement of a probe sensor, a communication component for the sensor and a therapeutic delivery system 200), performs a method comprising: 
when implanted in the breast biopsy cavity, detecting data related to a human body in the breast biopsy cavity in real-time, wherein the data comprises one or more biochemical parameters (para. [0028]; Fig. 5 the external monitoring and processing device 300 is readily implantable in the fatty regions of the human breast 500 and para. [0026] The sensor 112 is fixed to a site of known abnormal biological activity, where biomarkers will typically be produced should the abnormal biological activity reappear. Implanting the sensor 112 at the location of a prior abnormal biological activity allows the patient to obtain exact measurements of the amounts of biomarkers being produced); 
and transmitting the data to an external monitoring device (para. [0020] The external communication device, which preferably operates as a dedicated short-range communication system such as a Radio Frequency Identification (RFID) communication system, includes an antenna/transceiver tuned to a common frequency to facilitate information exchange. The implantable probe is queried via radio frequency signal, which transfers information regarding biosensor activity to the external communication device).  

As per claim 2, Rigas teaches the implantable active detection system of claim 1, wherein detecting the data comprises receiving an activation signal from the external monitoring device (Rigas; para. [0023] The external monitoring and processing device 300 will provide instruction to the implantable therapeutic delivery system 120 regarding timing and amount of release of therapeutic agent corresponding the sensed biomarker).  

As per claim 3, Rigas teaches the implantable active detection system of claim 2, wherein the activation signal is used to specify a set of biochemical parameters to monitor (Rigas; para. [0028] the external monitoring and processing device 300 will recognize the associated biomarkers, will release appropriate therapeutic agents, and will send via the probe sensor 112 an indication of biomarker detection for analysis and potential additional treatment; para. [0029] a change in anticipated biomarker activity is monitored to detect a change in either an amount or activity of the biomarker).  

As per claim 4, Rigas teaches the implantable active detection system of claim 1, wherein the method further comprises: receiving feedback from the external monitoring device, wherein the feedback relates to the transmitted data; based on the feedback, adjusting a set of biochemical parameters to be monitored;  and monitoring the adjusted set of biochemical parameters to modify a cancer treatment (Rigas; para. [0028] the external monitoring and processing device 300 will recognize the associated biomarkers, will release appropriate therapeutic agents, and will send via the probe sensor 112 an indication of biomarker detection for analysis and potential additional treatment; para. [0029] a change in anticipated biomarker activity is monitored to detect a change in either an amount or activity of the biomarker).  
  
As per claim 6 Rigas teaches the implantable active detection system of claim 1, wherein the site marker is permanent such that the site marker is not bioabsorbable (Rigas; para. [0031] and Fig. 3  the detection probe is provided as a nanosensor implanted within a body part).  

As per claim 8, Rigas teaches the monitoring system comprising:  27WO 2019/055336PCT/US2018/050174 
at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor (Rigas; para. [0022] external monitoring and processing device 300 (FIG. 4)) , performs a method comprising: 
receiving data collected in real-time from an implantable sensor coupled to a site marker implanted in a breast biopsy cavity of a human body (para. [0020] The implantable probe is queried via radio frequency signal, which transfers information regarding biosensor activity to the external communication device), wherein the data comprises one or more biochemical parameters and respective values (para. [0026] Implanting the sensor 112 at the location of a prior abnormal biological activity allows the patient to obtain exact measurements of the amounts of biomarkers being produced); and processing the data to determine one or more trends in the breast biopsy cavity (para. [0023] upon sensing a change in the tissue, e.g. heart, lung, brain, etc., onto which the sensor 112 is affixed, the measured change is wirelessly transmitted to the external communication device 140 for processing at the external monitoring and processing device 300).  

As per claim 9, Rigas teaches the monitoring system of claim 8, wherein the active monitoring system is wirelessly coupled to the sensor (Rigas; para. [0020] The implantable probe is queried via radio frequency signal, which transfers information regarding biosensor activity to the external communication device).  

As per claim 10, Rigas teaches the monitoring system of claim 8, wherein the method further comprises: receiving, via a user interface, user input related to a neoplastic environment, wherein the user input comprises one or more anatomical measurements, evaluating the one or more anatomical measurements against detected changes to the one or more biochemical parameters (Rigas; para. [0009] locally delivering drugs to an area of neoplastic change; paras. [0022], [0023] The external monitoring and processing device 300 will provide instruction to the implantable therapeutic delivery system 120 regarding timing and amount of release of therapeutic agent corresponding the sensed biomarker. That is, upon sensing a change in the tissue, e.g. heart, lung, brain, etc., onto which the sensor 112 is affixed, the measured change is wirelessly transmitted to the external communication device 140 for processing at the external monitoring and processing device 300, which makes a determination of a proper amount and timing of release of the therapeutic agent);
 and implementing one or more actions based on the evaluation as a closed feedback loop to enhance the efficacy of a treatment (para. [0035] Feedback and drug release sequence is relayed wirelessly to the external communication device 140 and monitored by a computer station acting as the external monitoring and processing device 300.)

AS per claim 12, Rigas teaches  monitoring system of claim 8, wherein evaluating the one or more trends comprises determining an effectiveness of a treatment, wherein the effectiveness of the treatment corresponds to a modification of a neoplastic microenvironment (Rigas; paras [0022] – [0024]).  

As per claim 13, Rigas teaches the monitoring system of claim 8, wherein evaluating the one or more trends comprises applying trend data to an assessment component, wherein the assessment component is operable to perform at least one function selected from the group consisting of: 
determining one or more treatments to be applied to the neoplastic microenvironment; modifying the treatment being applied to the neoplastic microenvironment (Rigas; para. [0009] locally delivering drugs to an area of neoplastic change; paras. [0022], [0023] The external monitoring and processing device 300 will provide instruction to the implantable therapeutic delivery system 120 regarding timing and amount of release of therapeutic agent corresponding the sensed biomarker. That is, upon sensing a change in the tissue, e.g. heart, lung, brain, etc., onto which the sensor 112 is affixed, the measured change is wirelessly transmitted to the external communication device 140 for processing at the external monitoring and processing device 300, which makes a determination of a proper amount and timing of release of the therapeutic agent);  28WO 2019/055336PCT/US2018/050174 
providing at least one of: a notification and a warning; and generating a report related to the treatment (para. [0035] Feedback and drug release sequence is relayed wirelessly to the external communication device 140 and monitored by a computer station acting as the external monitoring and processing device 300.)

As per claim 14, Rigas teaches the monitoring system of claim 12, wherein evaluating the one or more trends comprises determining a set of biochemical parameters to monitor, and transmitting the determined set of biochemical parameters to the sensor for monitoring (Rigas; paras. [0022], [0023] The external monitoring and processing device 300 will provide instruction to the implantable therapeutic delivery system 120 regarding timing and amount of release of therapeutic agent corresponding the sensed biomarker. That is, upon sensing a change in the tissue, e.g. heart, lung, brain, etc., onto which the sensor 112 is affixed, the measured change is wirelessly transmitted to the external communication device 140 for processing at the external monitoring and processing device 300, which makes a determination of a proper amount and timing of release of the therapeutic agent).  

As per claim 15, Rigas teaches the active monitoring implant system comprising: a site marker for deployment in a breast biopsy cavity  (Rigas; para. [0119]  implantable probe 110 as well as with an implantable therapeutic delivery system 120 that preferably is fixedly positioned within a patient's body), wherein the site marker is coupled to an implantable sensor (para. [0027] an assembly combining the sensor 112 and therapeutic delivery system 120 is affixed within the patient) configured to: 
when implanted in the breast biopsy cavity, detect data in the breast biopsy cavity in real-time (para. [0020] The implantable probe is queried via radio frequency signal, which transfers information regarding biosensor activity to the external communication device), wherein the data comprises one or more biochemical parameters related to a human body (para. [0026] Implanting the sensor 112 at the location of a prior abnormal biological activity allows the patient to obtain exact measurements of the amounts of biomarkers being produced); 
and a monitoring device external to the breast biopsy cavity, wherein the monitoring device is configured to: collect the data from the implantable sensor; and process the data to generate processed data (para. [0023] upon sensing a change in the tissue, e.g. heart, lung, brain, etc., onto which the sensor 112 is affixed, the measured change is wirelessly transmitted to the external communication device 140 for processing at the external monitoring and processing device 300).  

As per claim 16, Rigas teaches the active monitoring system of claim 15, wherein the implantable sensor is externally powered at least one of: optically, acoustically, magnetically, by mutual inductance, by resonant inductive energy transfer, and radio frequency (Rigas; para. [0021] embodiment of the present invention includes an active RFID 114).  

As per claim 17, Rigas teaches the active monitoring system of claim 15, wherein implantable sensor begins detecting data in response to an activation signal from the monitoring device (Rigas; para. [0023] the external monitoring and processing device 300 will provide instruction to the implantable therapeutic delivery system 120 regarding timing and amount of release of therapeutic agent corresponding the sensed biomarker).  

As per claim 18, Rigas teaches the active monitoring system of claim 17, wherein the activation signal comprises a set of biochemical parameters to be monitored by the implantable sensor (Rigas; para. [0023] the external monitoring and processing device 300 will provide instruction to the implantable therapeutic delivery system 120 regarding timing and amount of release of therapeutic agent corresponding the sensed biomarker).  

As per claim 19, Rigas teaches the active monitoring system of claim 15 further comprising: a data analysis device configured to: receive the processed data; use the processed data to determine one or more trends; and evaluate the one or more trends to assess the breast biopsy cavity (Rigas; para. [0024] a computer repository is provided that includes algorithms for fast processing of sensor readouts to provide immediate determination based on biomarker detection, particularly when a probe include a plurality of biomarkers.)

As per claim 20, Rigas teaches the active monitoring system of claim 19, wherein evaluating the one or more trends comprises generating at least one of: a warning, a notification, a reports and an action item (Rigas; para. [0035] Feedback and drug release sequence is relayed wirelessly to the external communication device 140 and monitored by a computer station acting as the external monitoring and processing device 300).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rigas (2010/0256610) in view of Boyden (2015/0327989) and Official Notice.  
As per claim 4, Rigas does not expressly teach implantable active detection system of claim 1, wherein detecting the data comprises recording the biochemical parameters, timestamping the biochemical parameters, and organizing the timestamped biochemical parameters according to one or more criteria.  However, organizing sensed data into a record is old and well-known in the art as evidenced by Boyden.  In particular, Boyden para. [0008] teaches a breast implant with analyte sensors in which a record is formed from first and second information.  Rigas and Boyden further do not teach timestamping the information in the record.  Examiner takes Official Notice that organzing data by date and time is old and well known in the art.  It would have been obvious to add the feature of keeping the biochemical paramters in the record taught by Boyden and timestamping the data by Official Notice to the Rigas teachings as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rigas (2010/0256610) in view of Sirimanne(2014/0194741).  
As per claim 7, Rigas does not expressly teach the implantable active detection system of claim 1, wherein the site marker is visible under at least one imaging modality.  However, this is old and well-known in the art as evidenced by Sirimanne.  In particular Sirimanne, Abstract teaches a subcutaneous cavity marking device that is able to be observed by imaging techniques.  It would have been obvious to one of ordinary skill in the art to include in the Rigas teaches the ability to be seen under imaging techniques taught by Srimanne as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rigas (2010/0256610) in view of Boyden (2015/0327989).  

As per claim 11, Rigas teaches teaches the monitoring system of claim 8, wherein processing the data comprises applying the data to one or more statistical processing models, wherein the one or more statistical processing models are operable to: identify the one or more trends in the human body (Rigas; para. 0024].  
	Rigas does not expressly teach: compare the data to a set of baseline measurements acquired after implanting the sensor.  However, this is old and well-known in the art as evidenced by Bowden.  In particular, Bowden para. [0008] teaches  updating the initial record with the third information and the fourth information; saving the updated record in memory in the computing device; and comparing the updated record to the initial record and to the deviation parameters.  It would have been obvious to one of ordinary skill in the art to add this comparing feature to Rigas as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The closest foreign prior art of record He (CN 101455562 A) teaches a detecting instrument for early mammary cancer, skin or other solid cancers.  The detecting instrument has the advantages of reliable data, good repeatability, convenient use, quick detection, small volume, high automatization degree.
The closest non-patent literature of record Simonsen (Simonsen, Michael.  “BB&T at the Society of Interventional Radiology Scientific Meeting: 1st of 2 parts.”    Biomedical Business & Technology : NA. AHC Media LLC. (Apr 1, 2008)) teaches providing real-time procedure guidance of biopsy needles and probes using electromagnetic sensors incorporated into the device along with three patient-attached pads that are used to register images from various modalities such as CT, MRI, ultrasound and PET scanners.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        8/27/22